Citation Nr: 1503764	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-02 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, from April 1976 to April 1978, and from January 1980 to June 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).  As the Veteran resides in Idaho, the Boise RO has jurisdiction over his claim.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent VA examinations in May 2011 and May 2012.  An additional opinion regarding the severity of the Veteran's disability was obtained in February 2014; the Veteran was not examined in conjunction with that opinion. 

At the Veteran's September 2014 hearing, the Veteran's representative contended that the May 2012 examination and February 2014 opinion do not reflect the Veteran's current disability picture.  After reviewing the record in conjunction with the Veteran's testimony, the Board agrees.  Accordingly, the Veteran's claim will be remanded for a new examination, if possible before a cardiologist.

Further, at his hearing, the Veteran referenced treatment from a private physician.  Attempts to obtain records from this physician should also be undertaken on remand.  


Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain records of his private cardiac treatment from St. Alphonsus Hospital in Boise.

2.  Obtain VA treatment records dated from October 2010 and thereafter and associate them with his claims file.

3.  Following the above ordered development, schedule the Veteran for a VA heart examination to determine the current nature and severity of his service-connected coronary artery disease.  

If possible, this examination should be conducted by a cardiologist; if no cardiologist is available, then the examination may be conducted by any appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

4.  Readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



